Title: From James Madison to Edmund Randolph, 22 January 1783
From: Madison, James
To: Randolph, Edmund


Dear Sir,
Philadelphia, January 22, 1782[3]
The repeal of the impost act by Virginia is still considered as covered with some degree of mystery. Colonel Bland’s representations do not remove the veil. Indeed, he seems as much astonished at it, and as unable to penetrate it, as any of us. Many have surmised that the enmity of Doctor Lee against Morris is at the bottom of it. But had that been the case, it can scarcely be supposed that the repeal would have passed so quietly. By this time, I presume, you will be able to furnish me with its true history, and I ask the favor of you to do it. Virginia could never have cut off this source of public relief at a more unlucky crisis than when she is protesting her inability to comply with the continental requisitions. She will, I hope, be yet made sensible of the impropriety of the step she has taken, and make amends by a more liberal grant. Congress cannot abandon the plan as long as there is a spark of hope. Nay, other plans on a like principle must be added. Justice, gratitude, our reputation abroad, and our tranquillity at home, require provision for a debt of not less than fifty millions of dollars, and I pronounce that this provision will not be adequately met by separate acts of the States. If there are not revenue laws which operate at the same time through all the States, and are exempt from the control of each—the mutual jealousies which begin already to appear among them will assuredly defraud both our foreign and domestic creditors of their just claims.
The deputies of the army are still here, urging the objects of their mission. Congress are thoroughly impressed with the justice of them, and are disposed to do every thing which depends on them. But what can a Virginia Delegate say to them, whose constituents declare that they are unable to make the necessary contributions, and unwilling to establish funds for obtaining them elsewhere? The valuation of lands is still under consideration.
